6//-/5
                               ELECTRONIC RECORD




COA#       02-13-00482-CR                        OFFENSE:        21.11


           Kurley James Johnson v. The State
STYLE:     of Texas                              COUNTY:         Wichita

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    89th District Court


DATE: 04/16/2015                 Publish: NO     TC CASE #:      53,445-C




                        IN THE COURT OF CRIMINAL APPEALS



         Kurley James Johnson v. Thle   State
STYLE:   of Texas                                     CCA#            (*\lmfS
         PRO S£                       Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ^eFusgD                                      JUDGE:

DATE:     /oIv7fM)ir                                  SIGNED:                          PC:

JUDGE:     AA UM^e^~                                  PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD